Title: Thomas Jefferson to John Hollins, 3 April 1811
From: Jefferson, Thomas
To: Hollins, John


          
            Dear Sir
            Monticello Apr. 3. 11.
          
           Accept my thanks for your kindness in procuring & forwarding the Plaister. by the present post I desire Messrs Gibson & Jefferson to forward you the amount, 86. Dollars from Richmond where alone Baltimore bills can be had. your friends at Carrsbrook & Warren were all well yesterday. this morning mr & mrs Patterson leave Carrsbrook for Baltimore. ever affectionately yours
          
            Th:
            Jefferson
        